DAYIS, District .Tudge.
expressed his concurrence in the opinion, and added some illustrative remarks.
[See Case No. 16.682.]
NOTE, added by Judge Story. Since this opin-was delivered, I have had an opportunity to examine the case of Rex v. Rookwood. 4 State Tr. 661. at large. The very distinction insisted upon by this court was admitted and insisted upon by the counsel and court in that case. Lord Chief Justice Holt, in particular, stated, that the interpretation of the first section of the statute of William, as to the time of delivering a copy of the indictment, was altogether governed by the explanatory words, "to plead and make their de-fence:” and that otherwise the interpretation would be the same as that of the seventh section. as to the list of jurors, viz. that the time of trial by the jury was intended, and not the time of arraignment. When it is considered, that this case was decided the very year that the statute of T Wm. III. first took effect, and by such eminent judges as Lord Chief Justice Holt and Lord Chief Justice Treby, its authority is absolutely irresistible, as to the true exposition of the statute of William. It confirms, in an unexpected manner, the view already suggested by the present judgment.